Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 5 and 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1 and 8 now recite “a range of each of the hardened sections is 350 µm or less”.  Paragraph [0020] specification only states that:
The hardened sections 25 are…formed when a steel plate…is cut by laser cutting using a laser machine and the vicinity of the cut surface is changed in properties by thermal influence of a laser. The range d of each of the hardened sections 25 is 350  µm or less.
It is noted, however, that numerous variables often determine the size of the hardened sections.  For example, the specific material (exact alloy of steel), thickness of the material, moving speed of laser, power of laser, type of laser, etc.  Applicant has not described any of these conditions. Thus, either the dimension of the hardened section is inherently produced by any laser machining, or one of ordinary skill in the art would not know how to obtain the dimensions required without undue experimentation including but not necessarily limited to the variables previously stated. Put another way, Applicant has provided very little direction as to how the 350 µm dimension is obtained. For the purpose of examination, it is assumed that any laser processing of cutting out elements provides the dimensions required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Uesu U.S. 2018/0135695 in view of Mori U.S. 4,907,626 and Barth U.S. 2015/0059184.
Re clm 1¸ Uesu discloses a sliding bearing comprising a pair of half split members (41U and 41L, Fig. 4) formed by bisecting a cylinder (41) in a direction parallel to an axial direction, wherein the half split members have end faces (axial facing sides) in a cylinder axial direction of the half split members, the sliding bearing has no inflection point in a shape along a line parallel to a cylinder axis of an outer circumferential face of the sliding bearing (shown in Fig. 4-13).
Uesu is silent as to how the bearing is formed and does not disclose the end faces have hardened sections.
Mori teaches forming bearings from a blank by cutting the end faces (Fig. 2).
It would have been obvious to one of ordinary skill in the art to substitute the manufacturing method of the bearing elements of Uesu with any well-known method, including one in which the end faces are cut from a larger blank to achieve the predictable result of forming cylindrical bearing elements. Machining bearing elements is more cost effective in this manner, since a single blank can produce multiple bearings. Furthermore, the blanks can also then be cut to any width in order to be used in a wide array of bearing sizes.
Mori is silent as to the cutting technique used to separate the bearings from the blank.
Barth teaches cutting bearing components using a laser ([0036]).
It would have been obvious to one of ordinary skill in the art to modify the unknown cutting means of Mori with the laser cutting means of Barth to achieve the predictable result of forming cylindrical bearing elements from a larger blank.
Laser cutting the edges of Mori would inherently provide a hardened section adjacent to the laser cutting, since it is well-known that laser cutting provides heat-affected-zones (HAZ) at the cut edges. Furthermore, processing the bearing of Uesu with the laser of Barth would further provide a range of each of the hardened sections is 350 µm or less since this is the same process as that of the invention.
	Re clm 5 and 9, the improvement of Barth further discloses each of the hardened sections is a laser modified section (laser cut).
Re clm 8, Uesu discloses a sliding bearing comprising a cylindrical member (41) formed integrally (shown in Fig. 3) wherein the cylindrical member has end faces (axial facing sides) in a cylinder axial direction of the cylindrical members, the sliding bearing has no inflection point in a shape along a line parallel to a cylinder axis of an outer circumferential face of the sliding bearing (shown in Fig. 4-13).
Uesu is silent as to how the bearing is formed and does not disclose the end faces have hardened sections.
Mori teaches forming bearings from a blank by cutting the end faces (Fig. 2).
It would have been obvious to one of ordinary skill in the art to substitute the manufacturing method of the bearing elements of Uesu with any well-known method, including one in which the end faces are cut from a larger blank to achieve the predictable result of forming cylindrical bearing elements. Machining bearing elements is more cost effective in this manner, since a single blank can produce multiple bearings. Furthermore, the blanks can also then be cut to any width in order to be used in a wide array of bearing sizes.
Mori is silent as to the cutting technique used to separate the bearings from the blank.
Barth teaches cutting bearing components using a laser ([0036]).
It would have been obvious to one of ordinary skill in the art to modify the unknown cutting means of Mori with the laser cutting means of Barth to achieve the predictable result of forming cylindrical bearing elements from a larger blank.
Laser cutting the edges of Mori would inherently provide a hardened section adjacent to the laser cutting, since it is well-known that laser cutting provides heat-affected-zones (HAZ) at the cut edges. Furthermore, processing the bearing of Uesu with the laser of Barth would further provide a range of each of the hardened sections is 350 µm or less since this is the same process as that of the invention.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mori U.S. 4,907,626 in view of Barth U.S. 2015/0059184.
Re clm 1, Mori discloses a sliding bearing comprising a cylindrical member formed integrally (Fig. 1), wherein the cylindrical member has sections on end faces (axial ends of bearing in Fig. 1; cut faces shown as 3 in Fig. 2) in a cylinder axial direction of the cylindrical member, the sliding bearing has no inflection point in a shape along a line parallel to a cylinder axis of an outer circumferential face of the sliding bearing (shown in Fig. 1-2).
Mori is silent as to the cutting means used.
Barth teaches cutting bearing components using a laser ([0036]).
It would have been obvious to one of ordinary skill in the art to modify the unknown cutting means of Mori with the laser cutting means of Barth to achieve the predictable result of forming cylindrical bearing elements from a larger blank.
Laser cutting the edges of Mori would inherently provide a hardened section adjacent to the laser cutting, since it is well-known that laser cutting provides heat-affected-zones (HAZ) at the cut edges. Furthermore, processing the bearing of Mori with the laser of Barth would further provide a range of each of the hardened sections is 350 µm or less since this is the same process as that of the invention.
Re clm 9, the improvement of Barth further discloses each of the hardened sections is a laser modified section (laser cut).

Response to Arguments
Applicant's arguments filed 11 May 2022 have been fully considered but they are not persuasive. 
	103 Rejection: Useu in view of Mori and Barth
Applicant argues that the references do not disclose hardened sections are 350 µm, however, paragraph [0020] specification only states that:
The hardened sections 25 are…formed when a steel plate…is cut by laser cutting using a laser machine and the vicinity of the cut surface is changed in properties by thermal influence of a laser. The range d of each of the hardened sections 25 is 350  µm or less.
Thus, since the reference discloses the same laser machining, there are only two possibilities: a) the references must inherently disclose the hardening dimensions since they disclose the same laser machining or b) Applicant has failed to disclose what variables in the machining process guarantee the hardness is 350 µm or less (not enabled).
Applicant has only merely stated that the rejection does not provide for the dimensions above, but has given no sound reason as to why. For example, what is different about Applicant’s laser machining which differentiates it from the references?
Applicant argues that the references do not disclose the sliding bearing has no inflection point in a shape along a line parallel to a cylinder axis of an outer circumferential face of the sliding bearing. Once again, Applicant is merely making a conclusionary statement without any factual backing.  The examiner notes that Figure 1 of the instant Applicant and at least Figures 4 and 8 Uesu discloses this feature. See the Figures below for comparison.
It is further noted that the line of “a line parallel to a cylinder axis” must inherently have no inflection point, since it is a line and not a curve. Figure 8 of Uesu shows at least one section of the bearing surface in which the axial cross section has a linear bearing surface.

    PNG
    media_image1.png
    336
    336
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    551
    483
    media_image2.png
    Greyscale

	Mori also discloses a cylindrical shaped inner bearing surface which also provides no inflection point in a shape along a line parallel to a cylinder axis of an outer circumferential face of the sliding bearing.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656